DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the storage container” in Line 6 of the claim.  It is not clear if “the storage container” is singular or plural since it follows the recitation of “storage containers” in Line 4.  For examination purposes “the storage container” is being interpreted as “a storage container of said storage containers”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. 2002/0023458.
In Re Claim 1, Sakata et al. teach an article storage facility, comprising:				a storage structure; (46)										one or more storage racks (86) provided inside the storage structure and configured to store storage containers (52);												a first support station (78) provided inside the storage structure and configured to support the storage container;											an internal transport device (90) configured to transport storage containers, one storage container at a time, between the one or more storage racks and the first support station;			a second support station (54) provided outside the storage structure and configured to support a transporting container (2); and										an article transfer device (80);								wherein the transporting container is a container that is used to transport articles outside the storage structure, and is configured to hold a plurality of articles (W) therein,			wherein the storage container is a container that is used to transport and store articles inside the storage structure, and is configured to hold a plurality of articles with greater holding efficiency than the transporting container, (The Storage container holds more wafers, Fig. 1) and				wherein the article transfer device is configured to transfer articles, one or more articles at a time, between the storage container placed on the first support station and the transporting container placed on the second support station. (See Fig. 1) 
In Re Claim 2, Sakata et al. teach wherein the one or more storage racks have a set number of storage locations each configured to store the storage container, and				wherein either (a) a non-empty storage container which is a storage container with articles held therein, or (b) an empty storage container which is a storage container with no articles held therein is stored at each of the set number of storage locations. (Non empty storage containers are stored at 86).
In Re Claim 4, Sakata et al. teach wherein each article has one or more portions or materials that require a specific atmosphere containing gas having specific composition to maintain required quality, and													wherein the article storage facility further comprises one or more gas supply systems each of which is configured to supply gas having the specific composition to have the specific atmosphere containing gas having the specific composition. (See Fig. 31 nitrogen gas circulation in article storage facility)
In Re Claim 5, Sakata et al. teach wherein each transporting container has a structure that allows the transporting container to have a greater hermetically sealing capability than the storage container. (See Transporting container 2 with cover Fig. 1)
In Re Claim 6, Sakata et al. teach wherein the second support station is configured to receive the transporting container from an external transport device (60, Fig. 1) configured to transport transporting containers, one transporting container at a time, outside the storage structure.
In Re Claim 7, Sakata et al. teach wherein the external transport device is configured to transport an empty transporting container that is the transporting container from which articles are removed by the article transfer device and is empty, from the second support station to a transport target location located outside the storage structure. (See Paragraph 142) 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Inoshima, Nunomura et al. and Yoshii et al. teach a storage structure with a first station, second station, transport container and storage containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652